Title: From Benjamin Franklin to Jacques Barbeu-Dubourg, 26 December 1772
From: Franklin, Benjamin
To: Barbeu-Dubourg, Jacques


Dear Sir,
London, Dec. 26. 1772
Last Night I received your Favour of the 19th per Post, which I think is the best Conveyance for our Letters without any direct Address; for I perceive that not only the little Piece which I sent on the 4th Inst. but a long Letter of the 8th. have miscarried. With the first I only thank’d you for the Square of 11000, and made a short Remark of some Imperfection I observ’d in it, and told you I had somewhere a Square of 8, with the Diagonals you requir’d which I would send you if I could find it. I also mentioned that I deferr’d sending the other Pieces you directed, till I should hear from you that the first was correct. Nevertheless they went the Week following, and I suppose have likewise miscarried. I shall write over again the Purport of my Letter of the 8th. and send it with this. And as I pay no Postage here, I would request that for the future you would keep a little Account of what you pay there, and we will divide that Expence between us. Only I wish you to let me know how I may make my Letters cheapest, i.e. whether Letters are paid for in Paris according to their Weight, or according to the Number of Pieces of Paper as here.
Page 179 Binnacle, Boyer explains this under the Word Bittacle, which is the same thing, tho’ the first is more agreable to the common Pronunciation.
P. 209. It ought to be 1756, and not 1754.

P. 219. Acrement-close, is a proper Name, the Name of a particular Field.
P. 225. It should be, a Point as at P in Fig. 2.
P. 231. What you say on the Fixing of Salt, may be put in a Note of the Translator.
P. 253. after a warm Spell. Spell is a vulgar English Word, therefore improper. It should have been, after a warm Season.
P. 266. Here make another Note of the Translator.
P. 278. A Surveyor’s Chain, meant here, is four Pole, or 66 feet.
P. 311. Outward Warmth—It is not a “chaleur exterieure que l’on eprouve en entrant dans une Chambre pour y prendre le bain froid,” that would indeed be unintelligible. As the Passage seems difficult, I have got my Clerk who is of French Extraction, to put it into his French, which perhaps you will understand better than my English.
I will as you desire send to Messrs. Dilly and enquire for the American Transactions. If it is not come there, I shall send you another by the first Opportunity. I am sure the President of that Society can have but one Objection to your translating their Book, which is, an Apprehension that the Sale of it will not pay for the Trouble and Expence of printing; and the Society must esteem it great Honour to them to enroll you among their foreign Members.
I have not the least Objection to your making what Notes you please in the Translation. I only wish I could have the Advantage of seeing them before my new Edition is printed in English.
Melle. Biheron has been indispos’d, but is now well again. We join in the Wishes of the Season for you and Madame Dubourg. I am ever, Yours most affectionately
B F
M Dubourg
